DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, 13, 17, the prior art either alone or in combination fails to teach the features of detecting, based on the first timing reference, the first discovery signal sent by the second user equipment; wherein the first discovery signal carries synchronization information; and after the first discovery signal is detected, detecting, within a first time window corresponding to the synchronization information, a second synchronization signal sent by the second user equipment, wherein the synchronization information comprises an offset between the first timing reference and a second timing reference, wherein the second timing reference is a timing reference based on which the second user equipment sends the second synchronization signal; wherein in a case where the synchronization information comprises the offset between the first timing reference and the second timing reference, detecting, within the first time window corresponding to the synchronization information, the second synchronization signal sent by the second user equipment comprises: determining, based on the first timing reference and according to the synchronization information and a parameter of the first time window, the first time window; and detecting, within the determined first time window, the second synchronization signal sent by the second user equipment and {9967828: }detecting, within the first time window corresponding to the synchronization information, the second synchronization signal sent by the second user equipment comprises: determining, based on the first timing reference and according to the synchronization information, the first time window, and detecting, within the determined first time window, the second synchronization signal sent by the second user equipment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641